Exhibit 10.41

 



CLOSING STATEMENT

 

ASSET SALE- JADIAN ENTERPRISES, INC.

 

Closing Date: May 9, 2014

 



SELLER:

BUYER:

Jadian Enterprises, Inc.

Jadian,Inc.

 

 



This Closing Statement is provided pursuant to a certain Asset Purchase
Agreement dated May

9, 2014, by and among the parties set forth above.

 

CLOSING STATEMENT

 

 

Credits to Seller

Asset Purchase Price (including non-compete)

 

 

$425,000.00

Plus AIR Credit $33,704.50 Less Promissory Note $210,000.00 Less Prepaid
Adjustment $40,760.02

 

Cash to Seller from Buyer at Closing
                                                      $207,944.80

 

 



1

 

 



INCOMING FUNDS AT CLOSING DISBURSEMENTS AT CLOSING         Buyer: $207,944.80
Seller: $131,837.80     Jerry Norris $10,000.00     Capitol National Bank
$17,856.68     Rua & Associates $42,500.00     Smith Haughey $5,750.00     Total
$207,944.80

 

 



Seller and Buyer acknowledge and agree that:

 

1. Neither Buyer nor Seller's attorney shall be responsible for any income tax
reporting requirements, and that each party to this transaction shall be
responsible for any applicable tax reporting requirements; and

 

2. They have read the foregoing statement and approve the same and authorize the
disbursement of funds and documents in accordance therewith.

 

 



SELLER: BUYER:     Jadian Enterprises, Inc. Jadian, Inc.         /s/ Karen
Griggs /s/ Shaun Passley By: Karen Griggs By: Shaun Passley Its: Director Its:
President Dated: may 9, 2014 Dated: May 9, 2024

